Citation Nr: 1041049	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-33 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for prostate cancer, to include as secondary to in-
service exposure to ionizing radiation.

2.  Entitlement to service connection for prostate cancer, to 
include as secondary to in-service exposure to ionizing radiation

3.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
myocardial infarction.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for total 
arthroplasty of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to July 1947.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from February 2007 and April 2008 rating decisions by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The February 2007 rating decision 
reopened for de novo review and denied the Veteran's claim of 
entitlement to service connection for prostate cancer (to include 
as secondary to in-service exposure to ionizing radiation).  The 
April 2008 rating decision denied the Veteran's claims for 
compensation under 38 U.S.C. § 1151 for a myocardial infarction 
and a total arthroplasty of the right hip.

In November 2009, the Veteran and his representative appeared at 
the RO to present oral testimony and evidence in support of the 
appeal before the undersigned Acting Veterans Law Judge.  The 
transcript of this hearing has been associated with the Veteran's 
claims file for consideration by the Board.

In January 2010, the case was remanded to the RO for further 
evidentiary and procedural development.  Following this 
development, the claims on appeal were readjudicated on the 
merits and denied in a May 2010 rating decision/supplemental 
statement of the case.  The case was thereafter returned to the 
Board in August 2010, and the Veteran now continues his appeal.  

The November 2009 hearing transcript indicates that the Veteran 
is also claiming entitlement to service connection for bilateral 
shoulder disabilities.  As this issue has not been adjudicated, 
the matter is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2009).  


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service 
connection for prostate cancer, to include as secondary to in-
service exposure to ionizing radiation, in a final July 1993 
rating decision.  

2.  Evidence received since the July 1993 rating decision that 
denied the Veteran's claim of entitlement to service connection 
for prostate cancer as secondary to in-service exposure to 
ionizing radiation, when considered in view of revisions to 
pertinent VA regulations, is not duplicative of evidence 
previously submitted and the evidence, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate this claim.

3.  Prostate cancer was not affirmatively shown to have been 
present during service, prostate cancer was not manifest to a 
compensable degree within one year of separation from service; 
prostate cancer is not presumptively due to or shown to be the 
result of in-service ionizing radiation exposure; and prostate 
cancer, diagnosed after service, is unrelated to disease, injury, 
or event of service origin.

4.  The Veteran incurred no additional disability as a result of 
hospital care, medical or surgical treatment, or examination 
furnished by the Oklahoma City VA Medical Center prior to his 
admission on June 26, 2006, at a private medical facility for a 
total arthroplasty of his right hip, during which time he 
sustained a myocardial infarction.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to 
service connection for prostate cancer (to include as secondary 
to in-service exposure to ionizing radiation) have been met, and 
the claim is reopened for a de novo review on the merits.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2010).

2.  Prostate cancer was not incurred in or aggravated by service; 
prostate cancer may not be presumed to have been incurred in 
service as a chronic disease or as a disease subject to the 
presumption of service connection due to radiation-risk activity.  
38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2010).

3.  The criteria for entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 for a myocardial infarction incurred immediately 
following a total arthroplasty of the right hip performed at a 
private medical facility on June 26, 2006, which is claimed as 
due to inadequate treatment of coronary artery disease at the 
VAMC Oklahoma City prior to June 26, 2006, are not met.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2009); 38 C.F.R. § 3.361 
(2010).

4.  The criteria for entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 for a total arthroplasty of the right hip 
performed at a private medical facility on June 26, 2006, which 
is claimed as due to inadequate treatment of an orthopedic right 
hip disability at the VAMC Oklahoma City prior to June 26, 2006, 
are not met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence is 
needed in order to substantiate a claim, as well as a duty to 
assist claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Regarding the reopened claim on appeal for service connection and 
the claim for § 1151 compensation (which allows for payment of VA 
compensation for disabilities incurred as a result of negligent 
treatment by VA as if they were service-connected), generally, 
the notice requirements of a service connection claim have five 
elements: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) 
inform the claimant about the information and evidence necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request that the claimant provide 
any evidence in his possession that pertains to the claim.  See 
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  38 C.F.R. § 3.159(b) has since been revised and 
the requirement that VA request that the claimant provide any 
evidence in his possession that pertains to the claim was removed 
from the regulation.

The appeals decided herein stem from the Veteran's application to 
reopen his claim for service connection for prostate cancer, 
which was filed in March 2004 an subsequently reopened by the RO 
for a de novo review on the merits, and his claim for § 1151 
compensation for a myocardial infarction and a total arthroplasty 
of his right hip, which was filed in October 2007.  A series of 
fully compliant VCAA notice letters addressing the applicability 
of the VCAA to service connection and § 1151 compensation claims 
and of VA's obligations to the Veteran in developing such claims 
were dispatched to the Veteran in May 2004, June 2004, March 
2008, and November 2009, which collectively address the issues on 
appeal and satisfy the above-described mandates, as well as the 
requirements that the Veteran be informed of how VA calculates 
degree of disability and assigns an effective date for the 
disability, as prescribed in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  To the extent that there are any defects in the 
timing of these notices, the later notices were followed by a 
subsequent readjudication, in this case a supplemental statement 
of the case issued in May 2010, thereby curing the defective 
notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).    

VA also has a duty to assist the Veteran in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The 
Secretary shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the . . . claim").  
This duty includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions when 
such are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various duties to 
claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In this regard, the Board 
observes that the Veteran's service records confirming his 
presence at the atmospheric nuclear weapons tests at Bikini Atoll 
in Operation CROSSROADS, service treatment records, radiation 
dose estimates pertinent to the Veteran's claim from the Defense 
Threat Reduction Agency (DTRA), an advisory opinion from the VA 
Under Secretary for Health, and an opinion from the Director of 
VA's Compensation and Pension Service (Under Secretary for 
Benefits) regarding the likelihood that the Veteran's prostate 
cancer was due to exposure to bomb radiation in service, have 
been obtained and associated with the evidence.  Furthermore, 
relevant post-service medical records, including relevant VA and 
private medical records pertaining to the Veteran's surgery for a 
right hip total arthroplasty with subsequent incidence of 
myocardial infarction in June 2006, and VA treatment records 
dated 2006 for the months immediately preceding this incident, 
have been obtained and associated with the claims file.  In any 
case, the Veteran has not indicated that there are any 
outstanding relevant post-service medical records or other 
pertinent evidence that must be considered in this current appeal 
with respect to the claim decided on the merits herein.  

The Board notes that in a September 2010 brief, the Veteran's 
representative argued that a March 2010 VA letter sent to the 
Veteran per the instructions of the January 2010 Board remand, in 
which VA requested the Veteran to submit waivers authorizing the 
release of medical information pertinent to his treatment for a 
heart attack and a right hip disability was too vague, such that 
the Veteran would not be able to discern from the letter what was 
being asked of him.  The representative asserted that this was 
why the Veteran did not respond to VA's letter and therefore 
moved for a remand so that another letter with clearer language 
could be sent to the Veteran and that he be allowed a reasonable 
time to respond.  The Board has considered the representative's 
argument and rejects it.  The Board has reviewed the content of 
the March 2010 letter in question and finds nothing ambiguous in 
its language or instructions requesting the Veteran to submit 
waivers authorizing the release of medical information pertinent 
to his treatment for a heart attack and a right hip disability.  
The letter was mailed to the Veteran's correct mailing address 
and that he elected not to respond is not through any fault of VA 
or because of any vagueness in the language of the letter.  In 
this regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that VA's duty to assist is not always a 
one-way street and that if a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).
 
Based on the foregoing, the Board finds that the VA fulfilled its 
VCAA duties to notify and to assist the Veteran in the 
evidentiary development of his claims for service connection for 
prostate cancer (to include as secondary to in-service exposure 
to ionizing radiation) and compensation under 38 U.S.C. § 1151 
for a myocardial infarction a total arthroplasty of the right 
hip, and thus no additional assistance or notification is 
required.  Thus, the Board concludes that the Veteran has 
suffered no prejudice that would warrant a remand, and his 
procedural rights have not been abridged.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  The Board will therefore proceed with 
the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(a.)  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for prostate cancer, to include as secondary to in-
service exposure to ionizing radiation.

In the current appeal, the Board has considered whether VA has 
fulfilled its notification and assistance requirements, found at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), and whether the notice is 
compliant with the holding of the Court in Kent v. Nicholson, 20 
Vet. App. 1 (2006), as it pertains to the new and material 
evidence claim.  Because the Board finds that new and material 
evidence has been submitted to reopen the claim for service 
connection for prostate cancer, to include as secondary to in-
service exposure to ionizing radiation, the notice issue is moot 
and the Veteran requires no further assistance to substantiate 
this aspect of his claim.

The RO found that new and material evidence was submitted 
relating to the Veteran's prostate cancer claim and reopened the 
claim in a February 2007 rating decision and, following a de novo 
review, denied the Veteran's claim for service connection for 
prostate cancer (to include as secondary to in-service exposure 
to ionizing radiation) on the merits.  Regardless of the RO's 
determination, the Board must first determine if the claim was 
properly reopened, and only thereafter review it on the merits.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v, 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a final rating decision or Board decision may not be 
reopened and allowed, and a claim based on the same factual basis 
may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 
U.S.C.A. § 5108, however, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which are 
effective in this case because the Veteran's application was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with evidence 
previously included in the record, "relates to an unestablished 
fact necessary to substantiate the claim."  Such evidence must 
also "raise a reasonable possibility of substantiating the 
claim."

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In this regard, the Board notes that the Veteran's original claim 
for VA compensation for prostate cancer (to include as secondary 
to in-service exposure to ionizing radiation) was first filed in 
April 1993.  Evidence reviewed by the RO at the time included the 
Veteran's service treatment records showing no diagnosis or 
treatment for prostate cancer or complaints relating to his 
prostate, his official card issued to him by the United States 
Navy certifying him as having been a participant during active 
duty in the Operation CROSSROADS nuclear tests at Bikini Atoll, 
and post-service medical records showing that he underwent a 
transurethral resectioning of the prostate (TURP) for treatment 
of prostatic hypertrophy in February 1984, after which a biopsy 
of the resected tissue in March 1984 revealed a diagnosis of 
adenocarcinoma of the prostate.  The RO considered the 
aforementioned evidence and denied the Veteran's claim for 
service connection for prostate cancer (to include as secondary 
to in-service exposure to ionizing radiation) in a July 1993 
rating decision.  The bases for the denial was the absence of 
clinical evidence directly linking prostate cancer to service and 
because the laws and regulations in effect at the time did not 
recognize prostate cancer as being a disease that was 
presumptively linked to ionizing radiation exposure or 
participation in radiation risk activity.  In correspondence 
dated August 1993, the Veteran was notified of the denial and his 
appellate rights.  However, he did not file a timely appeal and 
the July 1993 rating decision became final.  See 38 U.S.C.A. § 
7105(c).

In March 2004, the Veteran submitted an application to reopen his 
previously denied claim of service connection for prostate cancer 
(to include as secondary to in-service exposure to ionizing 
radiation).  By this time, VA regulations had been revised to 
recognize prostate cancer as a radiogenic disease that may be due 
to exposure to ionizing radiation under 38 C.F.R. § 3.311, if 
certain criteria contained within this regulation were met.  As 
the Veteran's established clinical history of prostate cancer, 
status post TURP, and the revised regulation recognizing prostate 
cancer as a radiogenic disease serve to establish a current 
disability and a possible causal link between the claimed 
prostate cancer and the Veteran's service, they present a 
reasonable possibility of substantiating the current claim and 
are "material" under 38 C.F.R. § 3.156.  Accordingly, the Board 
finds that it was appropriate for the RO to reopen the Veteran's 
previously denied claim for service connection for prostate 
cancer (to include as secondary to in-service exposure to 
ionizing radiation) for a de novo review on the merits and 
concurs with the agency of original jurisdiction with respect to 
this determination.


(b.)  Entitlement to service connection for prostate cancer, to 
include as secondary to in-service exposure to ionizing 
radiation.

The Veteran's service personnel records confirm that during 
active duty in the United States Navy, he was a participant in 
Operation CROSSROADS and was present at the Pacific Proving 
Ground (PPG) during the test explosions of two nuclear devices in 
July 1946, which were detonated in the open atmosphere at Bikini 
Atoll.  At the time of his involvement in this event, the Veteran 
was 20 years old.  

The Veteran's service treatment records are negative for showing 
any diagnosis or treatment of prostate cancer or symptoms 
indicative of prostatic disease during active duty.  Post-service 
medical records do not show a confirmed clinical diagnosis of 
prostate cancer until March 1984, nearly 38 years after his in-
service exposure to bomb radiation, when a TURP was performed, 
after which a biopsy of the resected prostatic tissue revealed 
prostatic adenocarcinoma.

In a report dated in December 2006, the VA Chief Public Health 
and Environmental Hazards Officer presented the November 2006 
findings of the DTRA, which stated that the Veteran's radiation 
exposure to his prostate as a participant in the atmospheric 
nuclear detonations at the PPG, based on a scientific dose 
reconstruction, was:

External gamma dose: 18 rem 

External neutron dose: 0.5 rem

Internal committed dose to the prostate (alpha): 4.5 
rem 

Internal committed dose to the prostate (beta plus 
gamma): 2 rem 

Total REPORTED dose: 25 rem

ADJUSTED total prostate dose: 40 rem 

The DTRA's official assessment regarding prostate cancer claims 
for Veterans who were present at the PPG during active duty was 
as follows:

All PPG cases involving veterans whose 
prostate cancers were diagnosed 25 or more 
years after exposure and/or who were 
exposed at age 25 or more have ADJUSTED 
total prostate doses less than the 
applicable screening doses.  Therefore it 
is unlikely that prostate cancers in these 
PPG veterans can be attributed to exposure 
to ionizing radiation in service.

In a March 2010 opinion, the VA Director of Radiation and 
Physical Exposures (Under Secretary of Health) stated that in 
consideration of the DTRA's prostate dose estimates for PPG 
veterans, and the determination of the Interactive 
Radioepidemiological Program of the National Institute for 
Occupational Safety and Health that there was a 26.25 percent 
probability of causation with respect to the estimated likelihood 
that exposure to ionizing radiation was responsible for the 
Veteran's adenocarcinoma of the prostate, it was her official 
medical opinion that it was unlikely that the Veteran's 
adenocarcinoma of the prostate could be attributed to ionizing 
radiation exposure while in military service.

Finally, in an April 2010 opinion, the Director of VA's 
Compensation and Pension Service reported that he had considered 
the aforementioned medical opinion from the Under Secretary of 
Health, which advised that it was unlikely that the Veteran's 
prostate cancer resulted from his exposure to ionizing radiation 
in service while participating in Operation CROSSROADS because of 
the calculated 26.25 percent probability of causation.  In 
consideration of the aforementioned opinion, and the DTRA's 
official radiation dose estimate on the prostate of PPG veterans, 
and the relevant facts of the case (showing that the Veteran was 
20 years old at the time of his in-service radiation exposure, 67 
years old at the time of his first diagnosis of prostate cancer 
over 37 years after his in-service radiation exposure, with no 
post-service history of radiation exposure indicated, and a 
history of smoking a half-pack of cigarettes per day for 30 years 
prior to quitting in 1968, and no documented family history of 
cancer), the Director of VA's Compensation and Pension Service 
expressed the following opinion:

As a result of the medical opinion (of the 
Under Secretary of Health), and following 
review of the evidence in its entirety, it 
is our opinion that there is no reasonable 
possibility that the veteran's prostate 
cancer resulted from exposure to radiation 
in service.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service, or if pre-existing such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a) 
(2002).  

With chronic disability or disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307 (2010)) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of prostate symptoms in service will 
permit service connection for a chronic prostatic disorder or 
disease, including cancer, first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge from active duty when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by three different methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are certain types of cancer that are 
presumptively service connected where a person is a "radiation-
exposed veteran" as statutorily defined.  38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be 
service-connected pursuant to 38 C.F.R. § 3.311.

Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease is actually 
caused by exposure to ionizing radiation during service.  Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined as a veteran who, while 
serving on active duty, participated in a radiation- risk 
activity.  "Radiation-risk activity" includes the onsite 
participation in a test involving the atmospheric detonation of a 
nuclear device (without regard to whether the nation conducting 
the test was the United States or another nation).  38 U.S.C.A. § 
1112(c)(3) and 38 C.F.R. § 3.309(d)(3).

Diseases which are presumptively service-connected by statute 
based upon "radiation-exposed veteran" status are: Leukemia 
(other than chronic lymphocytic leukemia); thyroid cancer, breast 
cancer, pharynx cancer, esophageal cancer, stomach cancer, small 
intestine cancer, pancreatic cancer, multiple myeloma, lymphomas 
(except Hodgkin's disease), bile duct cancer, gallbladder cancer, 
primary liver cancer (except if cirrhosis or hepatitis B is 
indicated), salivary gland cancer, and urinary tract cancer, 
bronchiole-alveolar cancer, bone cancer, brain cancer, colon 
cancer, lung cancer, and ovarian cancer.  38 U.S.C.A. § 
1112(c)(2); 38 C.F.R. § 3.309(d)(2).

However, prostate cancer is not on the list of specific diseases 
associated with radiation-risk activity.  38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, a dose assessment is required where it 
is established that a radiogenic disease first became manifest 
after service, where it was not manifest to a compensable degree 
within any applicable presumptive period specified in either § 
3.307 or § 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.  "Radiogenic diseases" 
under 38 C.F.R. § 3.311 are defined as a diseases that may be 
induced by ionizing radiation, and specifically includes, in 
part, prostate cancer.

If a veteran was exposed in service to ionizing radiation and, 
after service, developed one of the specifically enumerated 
radiogenic diseases stated above, his claim is then referred to 
the Under Secretary for Benefits who must determine, based on the 
extent of the exposure, whether there is a reasonable possibility 
that the disease was incurred in service.

The Under Secretary for Benefits may request an advisory opinion 
from the Under Secretary of Health.  The Under Secretary for 
Benefits shall render an opinion that it is as least as likely as 
not the veteran's disease resulted from exposure to ionizing 
radiation in service based upon sound scientific and medical 
evidence supporting the conclusion or there is no reasonably 
possibility that the veteran's disease resulted from radiation 
exposure.  38 C.F.R. § 3.311(c).

The relevant factors to aid in assessing whether the Veteran's 
exposure to radiation caused the current disease include:

1.  The probable dose, in terms of dose type, rate, 
and duration as a factor in inducing the disease, 
taking into account any known limitations in the 
dosimeter devices employed in its measurement or the 
methodologies employed in its estimation;

2.  The relative sensitivity of the involved tissue 
to induction, by ionizing radiation, of the specific 
pathology;

3.  The Veteran's gender and pertinent family 
history;

4.  The Veteran's age;

5.  The time lapse between exposure and the onset of 
the disease; and,

6.  The extent to which exposure to radiation or 
other carcinogens outside of service may have 
contributed to the development of the disease. 

38 C.F.R. § 3.311(e).

On the basis of the service treatment records, prostate cancer 
was not affirmatively shown to have had onset during service and 
service connection on a direct basis is not established under 38 
U.S.C.A. § 1110; 38 C.F.R. §3.303(a).  Furthermore, as there is 
no competent evidence that is either contemporaneous with, or 
after service that prostate cancer was noted or observed during 
service, the principles of service connection pertaining to 
chronicity and continuity of symptomatology under 38 C.F.R. § 
3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997).

The medical record shows that over 35 years after his separation 
from service, the Veteran was first diagnosed with prostate 
cancer, determined by tissue biopsy following a TURP procedure, 
which was first documented in March 1984; this is obviously well 
beyond the one-year presumptive period for prostate cancer as a 
chronic disease following separation from service in July 1947 
under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Excluding radiation exposure, which will be separately addressed, 
as for service connection based on an initial diagnosis after 
service under 38 C.F.R. § 3.303(d), prostate cancer is not a 
condition under case law that has been found to be capable of lay 
observation, and the determination as to the presence or 
diagnosis of such a disability therefore is medical in nature.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, the 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also, under certain circumstances, a layperson is competent to 
identify a simple medical condition.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that 
sometimes a layperson will be competent to identify the condition 
where the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer).  However, an 
disease of the internal organs such as prostate cancer is not a 
simple medical condition, such as a broken leg, because the 
condition cannot be perceived through the senses.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (Personal knowledge is that 
which is perceived through the use of the senses.).  For this 
reason, the Board determines that prostate cancer is not a simple 
medical condition that a lay person is competent to identify.

Where, as here, there is a question of a diagnosis, not capable 
of lay observation, and the claimed disability is not a simple 
medical condition, the Veteran is not competent to state that the 
current disability was present during service.  Thusly, to the 
extent that the Veteran may allege that he personally sensed 
during active duty that he had genitourinary and/or prostate 
symptoms that he now believes to have represented in-service 
onset of his prostate cancer, such statements are excluded or not 
admissible and are not to be considered as evidence in support of 
the claim.

A layperson is competent to report a contemporaneous medical 
diagnosis or a lay person is competent in describing symptoms at 
the time which supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  Here, the Veteran is competent to relate his history 
of a diagnosis of prostate cancer, but there is no medical 
evidence or statements from health-care providers that attribute 
this diagnosis to an injury, disease or event during the 
Veteran's service.

To the extent the Veteran's lay statements are competent evidence 
of a current diagnosis and a description of symptoms relied on by 
health-care providers to support the current diagnosis, the 
evidence has no probative value, that is, the evidence does not 
tend to prove a material fact in the case, that is, the presence 
of prostate cancer in service.

Apart from the question of the direct onset or presence of a 
disability during service, where there is a question of medical 
causation, that is, an association between the current disability 
and an injury, disease, or event in service, where a lay 
assertion of medical causation is not competent medical evidence, 
competent medical evidence is required to substantiate the claim.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or opinion. 38 C.F.R. § 3.159.  As no 
factual foundation has been established to show that the Veteran 
is qualified through knowledge, experience, training, or 
education to offer such an opinion, his statements are not 
competent evidence to substantiate the claim of an association 
between the current prostate cancer and an injury, disease, or 
event in service.  Therefore the statements are excluded, that 
is, the statements and are not to be considered as evidence in 
support of the claim.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see 
also Voerth v. West, 13 Vet. App. 117, 119 (1999): unsupported by 
medical evidence, a claimant's personal belief in the existence 
of a relationship between the claimed disability and military 
service, no matter how sincere, is not probative of a nexus to 
service.  

There is no competent medical evidence of causation in the 
record.  And in the absence of medical evidence suggesting an 
association and in the absence of credible evidence of continuity 
of symptomatology, there is no possible association with service, 
and VA is not required to further develop the claim by affording 
the Veteran a VA examination or by obtaining a VA medical opinion 
under the duty to assist on the question of direct service 
connection, excluding radiation exposure.  38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Excluding radiation exposure, there is no medical evidence that 
prostate cancer, first documented after service, is otherwise 
related to an injury or disease or event in service, considering 
38 C.F.R. § 3.303(d).

The record shows that the Veteran participated in Operation 
CROSSROADS, a recognized "radiation-risk activity," which 
involved the atmospheric detonation of two nuclear devices during 
the time this operation was conducted, from July 1 - August 31, 
1946.

While the Veteran was clearly involved in radiation-risk activity 
as defined by 38 C.F.R. § 3.309(d), prostate cancer is not a 
specifically enumerated disease subject to the presumption of 
service connection and service connection based on radiation-risk 
activity as defined by 38 C.F.R. § 3.309(d) is not established.  
However, prostate cancer is recognized as a radiogenic disease 
under 38 C.F.R. § 3.311.

Under 38 C.F.R. § 3.311, there is no presumption of service 
connection for a radiogenic disease, rather 38 C.F.R. § 3.311 
provides special procedures for evidentiary development and 
adjudication of a claim.  Implicit in the regulation is the 
requirement for evidence of a medical nexus between the exposure 
to the ionizing radiation and the claimed disability.

In accordance with 38 C.F.R. § 3.311, in March 2010, the VA 
Director of the Compensation and Pension Service requested a 
opinion from the VA's Under Secretary for Health on the question 
of whether the Veteran's prostate cancer was caused by exposure 
to ionizing radiation.

In addition to the dose estimate by the DTRA, the VA Director of 
Compensation and Pension provided the following information: the 
Veteran was 20 years old at the time of his exposure to radiation 
in Operation CROSSROADS in July - August 1946, that prostate 
cancer was diagnosed in 1984, when the Veteran was 67 years old 
and 37 years after his last exposure to radiation, that there was 
no post-service exposure to radiation indicated and no family 
history of cancer documented, and that the Veteran had smoked a 
half-pack of cigarettes daily for 30 years prior to quitting in 
1968.

In March 2010, the VA Director of Radiation and Physical 
Exposures responded to the request.  This VA physician considered 
the prostate radiation dose estimates provided by the DTRA for 
servicemen present at the PPG and the Interactive 
Radioepidemiological Program of the National Institute for 
Occupational Safety and Health's estimated probability of 
causation of 26.25 percent that exposure to ionizing radiation 
was responsible for the Veteran's adenocarcinoma of the prostate  
case.  In view of the foregoing, the Director of Radiation and 
Physical Exposures expressed the opinion that it was unlikely 
that the Veteran's prostate cancer could be attributed to 
ionizing radiation exposure while in military service.

In April 2010, having reviewed the above opinion of the Director 
of Radiation and Physical Exposures, the VA Director of the 
Compensation and Pension Service concluded that there was no 
reasonable possibility that the Veteran's prostate cancer 
resulted from exposure to radiation in service.

The medical evidence of record discussed above does not support 
the merits of the appellant's claim as it is clearly against 
finding that the Veteran's prostate cancer was the result of his 
exposure to ionizing radiation during active duty.

As for the Veteran's own personal statements associating prostate 
cancer to exposure to ionizing radiation, where, as here, there 
is a question of medical causation, that is, evidence of an 
association or link between the Veteran's radiation exposure in 
service and prostate cancer, where a lay assertion on medical 
causation is not competent evidence, competent medical evidence 
is required to substantiate the claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993)

As previously discussed, competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer a medical diagnosis or opinion. 
38 C.F.R. § 3.159.  As a lay person, the Veteran is not qualified 
through education, training, and expertise to offer a medical 
diagnosis or an opinion on medical causation.  As no factual 
foundation has been established to show that the Veteran is 
qualified through knowledge, experience, training, or education 
to offer such an opinion, his statements are not competent 
evidence and are excluded, that is, the statements and testimony 
are not to be consider as evidence in support of the claim.

The Veteran can establish service connection with proof of direct 
causation, that is, clinical evidence that his prostate cancer 
was actually caused by exposure to ionizing radiation.  However, 
causation under 38 C.F.R. § 3.311 is directly related to the 
level of radiation exposure and the objective clinical evidence 
of record establishes that the Veteran's level of radiation 
exposure is in the 99th percentile that the probability of 
causation exists at 26.25 percent with his estimated level of 
radiation exposure to his prostate while participating in 
Operation CROSSROADS.  As the Veteran has not submitted 
countering clinical evidence of his own, such as a dose estimate 
from a credible source, a referral to independent expert to 
reconcile any material difference between a dose estimate from a 
credible source and dose data derived from official military 
records is not warranted under 38 C.F.R. § 3.311.

For these reasons, the Board concludes that the preponderance of 
the evidence is against the claim of service connection for 
prostate cancer to include as due to exposure to ionizing 
radiation under the pertinent theories of service connection, 
including based on proof of actual causation under Combee, and 
the Veteran's appeal in this regard must be denied.  Because the 
evidence in this case is not approximately balanced with respect 
to the merits of this claim, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(c.)  Entitlement to compensation under 38 U.S.C. § 1151 for a 
myocardial infarction and total arthroplasty of the right hip.

The Veteran is presently service connected only for bilateral 
hearing loss (rated 10 percent disabling) and tinnitus (rated 10 
percent disabling), which produce a combined rating of 20 percent 
under 38 C.F.R. § 4.25 (2010).

The Veteran's medical history, as relevant, shows that he has 
coronary artery disease and is status-post myocardial infarction 
in 1976.  In February 1983, he underwent heart surgery for a 
triple coronary artery bypass grafting (CABG) procedure and 
angioplasty with insertion of stents.  The Veteran continued 
thereafter to receive treatment for heart disease from VA and 
private sources to the present time, which included additional 
stent placements in September 2003.

With regards to the Veteran's right hip, his medical history 
indicates that in November 2004, he was diagnosed with fractured 
hip resulting in osteonecrosis.  Private medical records dated in 
February 2006 show that total arthroplasty of his right hip was 
the recommended treatment option.  Private cardiology treatment 
reports also show that in February 2006, EKG studies revealed the 
presence of atrial fibrillation which persisted up until late 
March 2006.  By April 2006, no further atrial fibrillation was 
noted on private EKG by Dr. Raines.  The Veteran's private 
physician approved him for surgery to replace his right hip with 
a prosthesis.  A June 2006 private treatment note shows that the 
treating healthcare providers decided not to obtain a new EKG but 
rather to review a copy of Dr. Raines' prior EKG of April 2006.  
The Veteran was scheduled for right hip surgery on June 26, 2006.  
The surgery was performed as scheduled at St. John's Medical 
Center but, postoperatively, on June 28, 2006, the Veteran 
sustained a myocardial infarction and went into cardiogenic 
shock.  Private hospitalization reports from St. John's Medical 
Center show that he remained hospitalized until early August 2006 
for further surgery and treatment of his right hip and femur as 
well as coronary artery disease until finally being released for 
home and outpatient postoperative rehabilitation.

In the months immediately prior to the Veteran's admission to a 
private hospital on June 26, 2006, for right hip replacement 
surgery and inpatient treatment for the subsequent myocardial 
infarction, VA medical reports from the VA facilities in Tulsa, 
Muskogee, and Oklahoma City dated in March 2006 show that the 
Veteran was treated for complaints of right hip pain.  The VA 
records reflect that right hip surgery was the prescribed 
treatment, but that because the Veteran's heart was in a 
persistent state of atrial fibrillation, the VA physicians did 
not recommend that surgery be performed until the atrial 
fibrillation could be controlled.  The record also reflects that 
three years earlier, the Veteran had previously attempted to have 
the Oklahoma City VA Medical Center treat his right hip but the 
facility declined to do so because he was not service-connected 
for this disability.

At a November 2009 hearing before the Board, the Veteran 
presented his essential contention that while he was pleased and 
satisfied with the medical treatment he received at the VA 
medical facilities in Tulsa and Muskogee, he was very 
disappointed and dissatisfied with the level of medical attention 
provided at the VA medical facility in Oklahoma City.  He 
expressed resentment that he was informed by the Oklahoma City VA 
physicians that because his right hip was not service-connected, 
he would have to be placed on a waiting list for as long as 5 
years if he wanted his right hip surgery to be performed by VA.  
He presented his basic assertion that the VA physicians who 
treated him for his right hip pain and his atrial fibrillation at 
Oklahoma City did not provide treatment that was on par with the 
minimum standard of care and that their lack of attentiveness 
resulted in him not receiving timely treatment, including surgery 
for implantation of a right hip prosthetic and additional 
coronary artery stents.  He contends that by the time he 
underwent right hip replacement surgery and treatment for his 
subsequent myocardial infarction at St. John's Medical Center in 
June 2006, he sustained additional damage to his right hip and 
heart that could have been avoided had VA exercised due care 
prior to June 2006 and performed an earlier implantation of a 
right hip prosthetic and additional coronary artery stents.  
This, he contends, was an error in judgment tantamount to 
negligence, and which resulted in additional disability to his 
right hip and heart. 

The Veteran's claim for 38 U.S.C.A. § 1151 benefits was submitted 
in October 2007.  For claims filed on or after October 1, 1997, 
compensation under this section shall be awarded for a qualifying 
additional disability as caused by improper VA treatment.  For 
purposes of this section, a disability is a qualifying additional 
disability if the disability was not the result of the Veteran's 
willful misconduct and the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished the 
Veteran under any law administered by the Secretary, either by a 
Department employee or in a Department facility.

Referable to causation, the evidence must show that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.  In other words, 
merely showing that a Veteran received care or treatment and that 
the Veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).  A determination of the 
additional disability includes consideration of pathology prior 
to, during, and after VA treatment.

A review of the facts of the case, as previously discussed, show 
no absence of due care on part of VA.  The records indicate that 
prior to June 2006, the VA physicians declined to operate on his 
right hip because of the risk imposed by his persistent atrial 
fibrillation associated with coronary artery disease.  
Furthermore, because he was not service-connected for his right 
hip, he could not be given priority in the surgical queue.  
Instead of waiting, the Veteran has evidently elected to seek 
surgical treatment at a private healthcare facility (St. John's 
Medical Center) in June 2006, and his rather speculative 
assertions notwithstanding, the fact that a myocardial infarction 
was sustained by him immediately after surgery for a total right 
hip arthroplasty is not clinically demonstrated to have been due 
to VA medical treatment or the lack of such treatment prior to 
the June 2006 procedure.  The Veteran's heart disease and right 
hip disability are clinically demonstrated to be two separate 
disabling conditions.  With regard to the right hip disability, 
it existed prior to VA treatment in 2006 and remains in 
existence, and the prosthesis is only a continuation of this 
condition and not an additional disability as it is an expected 
outcome for treatment of osteonecrosis.  Similarly, the Veteran 
has a long history of coronary artery disease existing prior to 
VA treatment in 2006, which remains in existence, and the 
myocardial infarction sustained in June 2006 is only a 
continuation of this coronary artery disease with atrial 
fibrillation and not an additional disability as it is an 
expected outcome for his history of coronary artery disease, 
status-post stent placement, CABG x 3, and angioplasty.       

On this evidence, there is no basis to grant compensation under 
38 U.S.C.A. § 1151. First, the clinical evidence does not 
demonstrate additional or unforeseeable disability of his right 
hip and heart. Secondly, § 1151 benefits apply to additional 
disability incurred as a result of actual examination or 
treatment in a facility by VA staff.  The right hip prosthesis 
and the heart stents were implanted at a private medical facility 
that the Veteran elected as the venue at which to receive his 
treatment.  Thus, a claim based on the provisions of 38 U.S.C. § 
1151 is not the appropriate avenue to seek that compensation and 
the appeal in this regard must be denied.


ORDER

Service connection for prostate cancer, to include as secondary 
to in-service exposure to ionizing radiation, is denied.

Compensation under 38 U.S.C. § 1151 for a myocardial infarction 
is denied.

Compensation under 38 U.S.C. § 1151 for total arthroplasty of the 
right hip is denied.



____________________________________________
L. J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


